Per Curiam.
This is an action for specific performance. From a judgment of dismissal the plaintiff has appealed.
The respondents, husband and wife, were the owners of the real property involved. Without any authority from her husband and without his knowledge, Mrs. McBride, on February 15,1918, delivered to D. B. Bardell, a real estate agent, an unacknowledged written contract of agency to sell the property on the installment plan. On March 7, 1918, the agent Bardell, pursuant to an agreement to sell the property to the appellant upon the terms stated in Mrs. McBride’s contract of agency, received from the appellant the sum of $250 and gave her an earnest money receipt accordingly, signed “Mrs. W. W. McBride, Seller, by D. B. Bardell, Agent.”
Shortly, upon learning of the circumstances, Mr. McBride, who had not given Bardell any authority to sell the property, gave notice to the appellant and Bar-*405dell that he refused to he hound by the agreement of • his wife and her agent. Neither of the respondents ever accepted any of the money paid by the appellant, nor was anything done towards giving the appellant possession of the property which was occupied by the respondents as a family residence. After receiving notice that Mr. McBride and his wife would not convey the property or be bound to the appellant to do so, the appellant surrendered to Bardell the earnest money receipt he had given her and demanded, received and accepted from Bardell repayment of the $250 earnest money and gave him her receipt therefor. Subsequently this action was commenced.
This is a case, we think, in which the mere statement of the facts argues the case in support of the judgment.
Affirmed.